Citation Nr: 1508747	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of both upper extremities, claimed as numbness and tingling in the wrists.

2.  Entitlement to service connection for memory loss and blackouts.

3.  Entitlement to an evaluation in excess of 10 percent for headaches with visual aura due to traumatic brain injury (TBI).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2012, the appeal was remanded by the Board for further development.  It has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for neck and back disorders have been raised by the record in a December 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for memory loss and blackouts, an evaluation in excess of 10 percent for headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Carpal tunnel syndrome of both wrists was not manifest during service and is not related to service.



CONCLUSION OF LAW

Carpal tunnel syndrome of both wrists was not incurred in or aggravated by service and is not otherwise attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, with respect to the claim for service connection for carpal tunnel syndrome of both wrists, the duty to notify was satisfied by an April 2009 letter sent to the Veteran prior to adjudication by the RO.  The claims on appeal were last adjudicated in February 2013, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated February 2013.  In February 2013, the Veteran's representative waived AOJ consideration of new evidence and requested that the matter be sent to the Board for review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA has afforded the Veteran multiple examinations in connection with this claim, most recently in December 2012 in compliance with the Board's November 2012 remand directives.  The reports from these examinations contained in-person examinations as well as thorough and detailed findings and consideration of the Veteran's service treatment records and medical history.  The Board finds that these examinations are adequate for purposes of adjudicating this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  Notably, the November 2012 Board remand included a directive that private medical records relating to wrist treatment be obtained and associated with the record.  Subsequently, the AOJ sent the Veteran a November 2012 communication requesting that he provide such records.  The Veteran has not identified or authorized VA to obtain any additional, relevant evidence.

The Board has obtained Social Security Administration records involving the Veteran, including medical records, and these records have been reviewed and associated with the claims file.  The Veteran has not asserted the existence of any outstanding Social Security records containing evidence relevant to the claim herein decided.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that VA has an obligation to secure Social Security records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to service connection for carpal tunnel syndrome of both wrists.  For the reasons that follow, the Board has determined that service connection for carpal tunnel syndrome is not warranted.

The Veteran avers that he incurred carpal tunnel syndrome of both wrists as a result of his work as an antenna repairman in service, which required him to climb up poles on hooks and steel beams, thereby causing wear and stress on his wrists.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As with any claim for VA disability benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records indicate no complaints, treatments, or diagnoses of carpal tunnel syndrome during service.  The December 1974 separation examination is normal, and the December 1974 report of medical history demonstrates no wrist problems.  However, the Veteran asserts that his wrists hurt daily, and that he also experiences numbing and tingling.  He further claims that he has received treatment for this disorder since the 1970s.

Post-service treatment records reveal no objective documentation of wrist treatment until June 1999.  (As noted previously, the Veteran contends that he received treatment as early as the 1970s; however, he has not provided documentation of such treatment despite multiple requests from the AOJ.)  At that time, private medical records show that the Veteran underwent a release of the transverse carpal ligament of the right upper extremity.

In February 2009, an electromyograph was performed which revealed carpal tunnel syndrome of both wrists.  Thereafter, in May 2009, the Veteran underwent a VA examination, and a diagnosis of carpal tunnel syndrome in both wrists was confirmed based on the Veteran's complaints of wrist numbness, pain, tingling, and impaired coordination.  The Veteran reported that these symptoms began in 1970, stating that he had surgery twice on the right wrist beginning in the 1990s.  On examination, wrist strength, sensory function, and reflexes were normal.  The examiner noted that the Veteran had worked in an auto parts plant since separation until 2007, a job which required him to work in a warehouse and lift heavy objects with frequency.  The examiner noted that the Veteran's symptoms reflected nerve dysfunction and affected his daily activities.  However, the examiner opined that carpal tunnel syndrome was not related to service, but was instead due to occupational injuries sustained by the Veteran.  In support of this conclusion, the examiner reasoned that there is a high incidence of carpal tunnel in the manufacturing industry, and that the Veteran's claims of symptoms arising in the 1970s were inconsistent with the record, as there was no documentation of treatment at that time.  The examiner further noted that the Veteran's report of symptoms in the 1970s was inconsistent with his work history, as such symptoms would have prevented him from performing his job duties.

In December 2009, a VA examination was performed in which the Veteran again reported symptoms of tingling, numbness, and pain in both wrists since service.  The examiner noted a diagnosis of carpal tunnel syndrome, opining, however, that the disease was due to the Veteran's (nonservice-connected) diabetic peripheral neuropathy and was not due to an injury incurred in service.  In April 2010, the same examiner performed another VA examination.  The report noted onset of carpal tunnel syndrome in 1980.  The VA examiner again opined that the carpal tunnel syndrome was due to the Veteran's diabetes.

In December 2012, another VA examination was performed.  On clinical examination, there was no evidence of painful motion, and full range of motion for both wrists was observed.  The examiner noted that carpal tunnel had been previously treated with surgeries to both wrists.  By way of occupational history, the examiner noted that the Veteran had worked for 30 years in a warehouse following his separation from service.  In conclusion, the examiner opined that the Veteran's wrists evidenced mild osteoarthritic changes which are a normal part of the aging process, and that carpal tunnel was not attributable to service.  In support of this conclusion, the examiner reasoned that service treatment records showed no evidence of carpal tunnel and the Veteran's first treatment was in 1990, more than 16 years after separation.

After a review of all the evidence, the Board finds that service connection is not warranted, as the evidence of record demonstrates that carpal tunnel of either wrist did not manifest during service or for many years thereafter and is unrelated to service.

At the outset, the Board notes that the medical evidence of record confirms bilateral carpal tunnel syndrome, but establishes no link to service.  Service treatment records reveal no indication of carpal tunnel syndrome, and the December 1974 separation examination and report of medical history are negative for wrist problems.  Moreover, post-service medical records demonstrate that while the Veteran may have developed wrist problems as early as the 1980s, there is no link between the Veteran's current carpal tunnel syndrome and his in-service duties as an antenna repairman.  In particular, the February 2009 VA examiner provided a thorough, detailed account which included a discussion of the Veteran's post-service occupational history.  As this opinion contained reasoned conclusions based on a review of the claims file and an in-person examination, the Board finds it to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The only other evidence of record in support of the claim is the Veteran's lay statements.  With respect to these statements, the Board notes that, although the Veteran is considered competent to testify regarding symptoms such as wrist pain or numbness, the evidence of record shows no complaints of wrist problems prior to the 1980s.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Veteran does not claim that he was actually diagnosed with carpal tunnel syndrome at any time prior to the 1980s, and thus the Jandreau exceptions do not apply.  See Jandreau, 492 F.3d at 1377 (noting that lay witnesses are competent to testify as to contemporaneous medical diagnoses).

More significantly, the Veteran's general claim of having wrist symptoms since service is refuted by the medical evidence of record.  As noted above, the May 2009 VA examination specifically addressed the Veteran's claim that his wrist symptoms began immediately after service, finding that claim to be inconsistent with the record.  The examiner reasoned essentially that the Veteran's ability to work in a car parts manufacturing plant for 30 years following separation belied his claims of having carpal tunnel syndrome beginning in the 1970s.  Rather, the examiner noted, a much more likely conclusion was that the Veteran's carpal tunnel syndrome was caused by his occupational duties.

In sum, the evidence deemed most probative by the Board reflects no link between the Veteran's current bilateral carpal tunnel syndrome and service.  Consequently, service connection for carpal tunnel syndrome is not warranted.




ORDER

Service connection for carpal tunnel syndrome of both wrists is denied.


REMAND

The Veteran asserts that he has headaches and blackouts as a result of the TBI he sustained in service.  In December 2012, a medical opinion was obtained regarding the claimed disabilities.  Following review of the Veteran's claims file and an in-person examination, the examiner opined that the Veteran's diagnosed difficulties with cognitive activity (to include mental slowing, compromised problem-solving skills, memory loss, and concentration deficits) are less likely than not incurred in or caused by the claimed in-service injury event or illness (i.e., the concussion the Veteran sustained while on active duty).  Part of the examiner's rationale was that the concussion was not severe and the Veteran did not sustain unconsciousness.  

The Veteran subsequently submitted a statement from a service comrade that indicates he was unconscious for a short period of time after his head injury.  As the examiner's opinion is based in part on the fact that the Veteran was not unconscious after his head injury an addendum opinion is necessary in light of this new evidence.  

The Veteran is currently assigned a 10 percent rating for his headaches.  The rating criteria provide for a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once per month over the last several months, and for a maximum 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

In this case, multiple VA examinations, as well as the Veteran's lay statements, indicate that the Veteran experiences severe headaches roughly two or three times per week, lasting between two hours and three days.  VA treatment records indicate these headaches can be incapacitating and often provoke symptoms such as visual aura, nausea, and vomiting.  The Veteran has repeatedly averred that his headaches leave him non-functional for long periods.  However, the medical evidence of record does not contain findings as to whether the Veteran's headaches consist of "characteristic prostrating attacks" or are productive of severe economic inadaptability, noting only that his headaches are incapacitating and last up to three days at a time.

In sum, after a review of all the evidence, it is unclear whether the Veteran's symptomatology is accurately reflected by his current 10 percent rating, and therefore another examination is needed to assess the current nature and severity of his headaches.

With regard to the TDIU claim, the Board notes that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further adjudication of the TDIU claim at this time would be premature, and the claim will be held in abeyance pending the requested development and adjudication of the Veteran's claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the psychologist who conducted the December 2012 VA mental disorders examination.  If the psychologist is not available, the opinion should be obtained from another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

The examiner is asked to address the following:

A) Is any memory loss the result of the head injury during service?  For purposes of your opinion, please accept as fact that the Veteran suffered a head injury during service followed by a brief period of unconsciousness.
B) If it is still the examiner's opinion that the Veteran's claimed symptoms are due to depression, is it at least as likely as not (50 percent probability or greater) that some of the Veteran's depression is (1) caused by or (2) aggravated by (permanently worsened) his service-connected posttraumatic stress disorder?  

A complete rationale should be provided for all opinions.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected headaches, including effects on employability.

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's headaches, and any effects on employment.  In particular, the examiner should opine as to whether headache attacks are (a) very frequent, (b) completely prostrating and prolonged, and (c) productive of severe economic hardship.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the above has been accomplished, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs to include additional development or medical opinion for the TDIU claim if deemed appropriate.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


